Title: To George Washington from James McHenry, 5 December 1795
From: McHenry, James
To: Washington, George


          
            Sir.
            Annapolis 5 Decr 1795.
          
          Well knowing how employed you must be at this moment I had not calculated on hearing from you till after the meeting of Congress.
          The Commissioners of the federal City have not applied to the legislature, but the Potomack company have to interest the State in a certain number of shares which I hope and expect will be taken. Mr Lear is with us.
          Mr Pinckney a man of real talents and genius and a fascinating speaker took charge of the declaration which respects you. He originated it in the house of delegates and supported it beautifully and irresistably. His influence and conduct on the occasion overawed some restless spirits and reached even into the Senate. Yours truly sincerely & affly
          
            James McHenry
          
        